DETAILED ACTION
This Office Action is in response to the application as originally filed 06/21/2021. The detail office action to the pending claims 1-21 is as shown below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The following claims are objected to because of the following informalities: 
Claim 12, line 5, recite the phrase “the pluraltiy of samples”. There seem to be a typographical error in said phrase. Appropriate correction is requested.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over US2017/0126339 to Skarby et al. (“Skarby”) in view of US7835719 to Francis et al. (“Francis”) , (The comments in parentheses apply to the prior art document/s)

The subject matter of claims 1 and 12 differs from Skarby in that Skarby does not recite the claimed language “weighted samples”, as recited. However, given the broadest reasonable interpretation, in light of the specification as it would be interpreted by one of ordinary skill in the art, Skarby’s disclosure of – determining target value by its corresponding coefficient to create a combined or summed time or frequency sample sets as described, for example in Paras [0039], [0041], [0044]-[0049] of Skarby, can be construed as determining weighted samples. Besides, determining weighted sample vectors in Radio (RF) Networks is well established. See for example, Francis (Figs. 1, 2, 5 and Col.  18, lines 1-10, Col. 20, lines 40-65). Hence the prior art includes each element/feature as claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the method/system disclosed by Skarby with the knowledge generally available to one of ordinary skill in the art or with Francis’ teaching or suggestion for the purpose of processing individual sample vectors of RF signals to provide a group of weighted sample vectors. Therefore one of ordinary skill in the art, such as an individual working in a field related to clock/phase synchronization systems, could have combined the features/elements as claimed by known methods, and that in combination, each feature/method step merely performs the same function as it does separately, with each feature/method step retaining its advantageous function, yielding the predictable result/s. It is for at least the aforementioned reasons that 
 
RE claims 2 and 13, Skarby discloses the wireless communications system and the method of claims 1 and 12, respectively, wherein the plurality of samples comprises a plurality of frequency domain in-phase and quadrature (I/Q) data (Fig. 7, 9 and Paras [0007], [0034]: up-converts/down-converts RF data signals (i.e. I/Q data).

RE claims 3 and 14, Skarby discloses the wireless communications system and the method of claims 1 and 12, respectively, wherein the calculating a plurality of weighting coefficients comprises: comparing each of the plurality of samples with a squelch power threshold and calculating a weighting coefficient only for those samples within the plurality of samples that are greater than the squelch power threshold (e.g. Fig. 7, Paras [0039], [0041], [0044]-[0049], [0054]: determines, for each remote radio, whether the established target noise figure can be fulfilled (i.e. comparing each remote radio magnitude to determine weight threshold).

RE claims 4 and 15, Skarby discloses the wireless communications system and the method of claims 3 and 14, respectively, wherein the transmitting the plurality of weighted samples comprises transmitting only those weighted samples corresponding to samples that are above the squelch power threshold (e.g. Fig. 7, 9 and Paras [0007], [0034], [0040]: each of the remote units report the noise estimation corresponding to the plurality of samples and the network identifies (determines) level target figure). 

RE claims 5 and 16, Skarby discloses the wireless communications system and the method of claims 3 and 14, respectively, wherein the calculating the weighting 

RE claims 6 and 17, Skarby discloses the wireless communications system and the method of claims 1 and 12, respectively, wherein the calculating a noise estimation comprises measuring a noise level corresponding to a portion of spectrum in close proximity to an uplink carrier frequency (e.g. Fig. 2 and Paras [0033], [0039]: comprises measuring a noise level corresponding to uplink frequency).    

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Skarby in view of Francis further in view of US2014/0219255 to Eyuboglu et al. (“Eyuboglu”) (The comments in parentheses apply to the prior art document)

RE claims 9 and 20, Skarby discloses the wireless communications system and the method of claims 1 and 12, respectively, wherein the functions performed by the intelligent switching unit further comprises ((e.g. Fig. 2 and Para [0038]: comprising one or more switching units). 
The subject matter of claims 9 and 20 differs from Skarby in that Skarby does not recite the feature: receiving a timestamp corresponding each of the plurality of weighted samples; and calculating a time difference of arrival based on the timestamp, as recited.  However, Eyuboglu teaches or suggests, in the same technical field, receiving a timestamp corresponding each of the plurality of weighted samples; and calculating a time difference of arrival based on the timestamp (e.g. Eyuboglu, Paras [0007], [0248]-[0254]). Hence the prior art includes each element/feature as claimed, although not necessarily in a single prior art reference, .

Allowable Subject Matter
Claims 7-8, 10 and 18-19, 21  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, Notice of References Cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478. The examiner can normally be reached Monday - Friday (9 - 5 PM EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERHANU TADESE/Primary Examiner, Art Unit 2632